Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
In response to the supplemental amendment filed 3/2/2021, claims 1, 16, and 17 have been amended. Claims 1-20 are pending and under examination.

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
In response to the argument that the Applicant asserts that the steps cannot be practically performed in the human mind because the claim recites a “stand-alone application”1, the mere recitation of “application” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))).
In response to the argument that the claimed invention is patent eligible under Bascom because “the claimed invention includes the interaction, interplay, interfacing, protocol translation and transmission of data between distinct systems, namely a teacher device, student device and a screen at the front of the room, but all the systems may communicate in one stand-alone application,” 2 it is respectfully disagreed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The Web Service API It is well-known. Even Applicant’s 
Applicant’s other arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the application program layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the same reason, claims 16 and 17, and dependent claims thereof are rejected as well.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 16 and 17 recite(s) providing, by a processor, a sequence of topics to students; sending, by a processor, a query to the students, wherein the query is in line with the sequence of topics, wherein the sequence of topics is part of lessons; receiving, by the processor, responses from the students; mapping, by the processor, the responses to results using a scheme; and providing, by the processor, a summary of the responses and the results as part of the sequence of topics.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “by a processor,” or “standalone application3” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to manage education and training workflows (Spec. ¶0002), which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “processor”, “application” and “server4”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “processor”, “application”, or “server” is akin to adding the words “apply it” in conjunction Id. Furthermore, the Applicant’s specification provides that the elements are well-known as well. In particular, Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective 
Claim(s) 2-15 and 18-20 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of “AV system” [claim 4], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The Applicant’s specification provides that the elements are well-known as well. In particular, the audio/video (AV) components are each functional generic computer components that perform the generic functions of displaying and transmitting information, common to electronics and computer systems. Generic computer implementation does not provide significantly more than the abstract idea. Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaufmann et al (U.S. Patent Application Publication 2004/0143630), hereinafter Kaufmann, in view of Allen et al (U.S. Patent Application Publication 2005/0202392), hereinafter Allen.
Regarding claims 1, 16 and 17, Kaufmann discloses a method/article of manufacture including a non-transitory, tangible computer readable storage medium/system comprising:
providing, by a processor, a workflow of a sequence of topics to students during a meeting of a class in a standalone application (¶0105 illustrates a sequence of topics, ex. a quiz having a sequence of questions: “Users can create question categories with category values and enter these properties as part of the question.  These categories can be used to search and identify questions in the question database when assigning questions to quizzes.”);
inserting, by the processor and in real-time, a query in the standalone application during the providing of the workflow of the sequence of topics to the students during the meeting of the class (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”);
sending, by the processor using a presentation control object, a query to the students, wherein the query is in line with the sequence of topics, wherein the sequence of topics is part of lessons (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”);
receiving, by the processor, responses from the students in line with the sequence of topics in the standalone application (¶0110: “When a quiz is submitted, the quiz is saved and sent to the instructor 101.”).
Kaufmann does not explicitly disclose that the standalone application operates in the application program layer in an application server that provides application services using a web services framework via an application program interface.
Allen discloses Web Service API for Student information and course management systems (Abstract) comprising the standalone application operates in the application program layer in an 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Kaufmann by providing the Web Service API features as taught in Allen in order to “provide[] real-time and asynchronous processing, improved accuracy and error-handling, customization capabilities and support for machine-to-machine communication and data exchange in multiple formats.” (¶0013 of Allen).

Regarding claim 2, Kaufmann discloses that the query is a test question posed to the student as part of test content (¶0110: “A student using the quiz tool may, for example: (1) start, (2) submit or (3) view quizzes.”).
 
Regarding claim 3, Kaufmann discloses that at least one of the summary of the responses is presented to all students or each of the responses is provided respectively to each of the students (¶0109: “The user can choose to view a graph of the statistics or view the summary statistics by participant.”).

Regarding claim 4, Kaufmann discloses providing the responses and the results to an AV system (¶0108: “Users can release grades to participants.  When grades are released, the exemplary system sends grades to each of the participants that submitted a quiz.”).

Regarding claim 5, Kaufmann discloses that the results comprise a mark that indicates how well the students understood the query, a topic that the query supports and a grading requirement for a subject (¶0105: “Values may be assigned to questions when they are created.  These values may be used by the exemplary system to automatically grade questions and sum the scores when quizzes are submitted by participants… Users can create question categories with category values and enter these properties as part of the question.  These categories can be used to search and identify questions in the question database when assigning questions to quizzes.”).

Regarding claim 6, Kaufmann discloses that the query is part of a query class, and wherein a test class is an aggregation of the query class and the scheme (¶0105: “Values may be assigned to questions when they are created.  These values may be used by the exemplary system to automatically grade questions and sum the scores when quizzes are submitted by participants.  Quiz questions can be created and directly added to a specific quiz or saved to a question database.  The quiz question database may be used to store all created questions.”).

Regarding claim 7, Kaufmann discloses that the responses are mapped to test marks and subject grades by the scheme (¶0108: “Submitted quizzes may be automatically graded by the exemplary system based on assigned scores.”).



Regarding claim 9, Kaufmann discloses that a content object is used by multiple students for collaborative interaction (¶0074: “A collaboration tool may be a program, application or module that facilitates the sharing of information between two or more persons.”;).

Regarding claim 10, Kaufmann discloses that receiving, by the processor, interactions using an interaction class that allows the students to at least one of pose questions to a teacher, project their own responses to the class or actively respond to a stimulus provided by the teacher (¶0075: “A functional unit within the software supports live collaboration features.  These features, described as "tools 301" include, but are not limited to: pace and comprehension feedback where participants provide immediate feedback to the instructor, a list of participants, student questions and the ability for instructors to answer, polling questions and answers, file and document sharing, presentation broadcast, and note-taking.  These tools 301 are described in conjunction with FIGS. 4, 5 and 7-10 which depict exemplary graphical user interfaces.  Audio, quiz taking, chat and research tools are also described as part of the exemplary functional unit 301 displayed in FIG. (3).”).

Regarding claim 11, Kaufmann discloses that receiving, by the processor, interactions using an interaction class that comprises student attributes, teacher attributes and participant attributes (¶0076: 

Regarding claim 12, Kaufmann discloses that the students that are participants in an interaction class are associated with an interaction object, and wherein the students are designated as the students by student attributes and other participants in the interaction class are designated as participants by a participant attribute (¶0076: “The Administrative functional unit 302 supports administrative functions.  These include, for example, the ability to create and manage accounts, create and manage activities such as courses and their details, add users and user profile information, assign roles to individuals where roles determine the privileges for using different features and set user preferences.”).

Regarding claim 13, Kaufmann discloses receiving, by the processor and from the teacher, the query authored by the teacher during the sequence of topics (the limitation “during the sequence of topics” is indefinite; see supra 112(b) rejection for further detail; in this rejection, it is interpreted as “the query is received during the sequence of topics.”; Given the interpretation, ¶0107 teaches: “An instructor 101 can distribute quizzes to all participants of an activity.”).

Regarding claim 14, Kaufmann discloses that receiving, by the processor, interactions using an interaction class that includes a permissions attribute to set who can access the interaction and in what manner (¶0107: “These options may include the ability to set a quiz password.”; ¶0115: “Projects can be created and participants can be assigned as project members to give them access and edit privileges.”).



Regarding claim 18, Kaufmann further discloses creating, by the processor and in real- time, the query during the providing of the workflow of the sequence of topics to the students during the meeting of the class (¶0107: “An instructor 101 can distribute quizzes to all participants of an activity.”).

Regarding claim 19, Kaufmann further discloses mapping, by the processor, the responses to results using a scheme (¶108: “Submitted quizzes may be automatically graded by the exemplary system based on assigned scores.”).

Regarding claim 20, Kaufmann further discloses providing, by the processor, a summary of the responses and results within the workflow of the sequence of topics in the application (¶0109: “The exemplary system may display summary statistics for completed quizzes.”).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


THOMAS J. HONG
Primary Examiner
Art Unit 3715


/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 3/2/2021, p. 6.
        2 Applicant Response filed 3/2/2021, pp. 6-7.
        3 The term “Application” can be either computer implemented application or any human labor based application. Here, examiner interprets the “Application” as “computer implemented application” in light of “by a processor” in claim 1. The specification does not define any meaning of “standalone” or even cite the term. The term “standalone” is interpreted that the application is installed in a hardware and executable without connecting to any other external resource. 
        4 Regarding the limitation “operates in the application program layer in an application server,” application program layer” is well-known computer architectural layer, and literally used in every computer system such as Microsoft Windows Operating System, and therefore considered as mere instructions to apply the exception using a generic computer component. Claim is written so that the application operates in an application server regardless whether the application server “provides application services using a web services framework via an application program interface.” In the other words, claim does not requires any of the web services framework or application program interface for performing the providing step.